Name: Commission Regulation (EC) No 1044/96 of 11 June 1996 amending Regulation (EC) No 773/96 laying down special measures derogating from Regulations (EEC) No 3665/87, (EEC) No 3719/88 and (EEC) No 1964/82 in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  Europe;  information and information processing
 Date Published: nan

 Avis juridique important|31996R1044Commission Regulation (EC) No 1044/96 of 11 June 1996 amending Regulation (EC) No 773/96 laying down special measures derogating from Regulations (EEC) No 3665/87, (EEC) No 3719/88 and (EEC) No 1964/82 in the beef and veal sector Official Journal L 139 , 12/06/1996 P. 0004 - 0004COMMISSION REGULATION (EC) No 1044/96 of 11 June 1996 amending Regulation (EC) No 773/96 laying down special measures derogating from Regulations (EEC) No 3665/87, (EEC) No 3719/88 and (EEC) No 1964/82 in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 894/96 (2), and in particular Article 13 (12) thereof,Whereas Commission Regulation (EC) No 773/96 (3), as amended by Regulation (EC) No 957/96 (4), lays down special measures for the regularization of certain export transactions in the wake of the measures taken by several third countries to safeguard against bovine spongiform encephalopathy;Whereas experience has shown that extension of the period of validity of licences is necessary in order to enable export operations, affected by the circumstances described above, to be completed;Whereas difficulties have arisen with meat originating in the United Kingdom; whereas Regulation (EC) No 773/96 provides an adequate solution for meat directly exported but not for meat placed under the arrangements provided for in Articles 4 and 5 of Council Regulation (EEC) No 565/80 (5), as amended by Regulation (EEC) No 2026/83 (6); whereas it is therefore necessary to amend Regulation (EC) No 773/96;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 773/96 is hereby amended as follows:1. in Article 2, first subparagraph, '31 May 1996` is replaced by '31 July 1996`;2. Article 5 (3) is replaced by the following:'3. At the request of the exporter, the export licence, the payment declaration and the export declaration covering meat originating in the United Kingdom which has not yet left the custom territory of the Community and for which customs export formalities were completed or which was placed under one of the arrangements referred to in Articles 4 and 5 of Regulation (EEC) No 565/80 in a Member State other than the United Kingdom by 31 March 1996 shall be cancelled. The exporter shall repay any refund paid in advance and the securities relating to the operations concerned shall be released.`Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 125, 23. 5. 1996, p. 1.(3) OJ No L 104, 27. 4. 1996, p. 19.(4) OJ No L 130, 31. 5. 1996, p. 5.(5) OJ No L 62, 7. 3. 1980, p. 5.(6) OJ No L 199, 22. 7. 1983, p. 12.